DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "nanoribbons" in combination with nanowire and carbon nanotubes as claimed in claims 9, 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Figures 15-17 indicate "1506", "1606", and "1706" being nanoribbons.  As defined, "ribbon" is a flat piece of material.  Elements 1506, 1606, 1706 as shown in Figs 15-17 are not flat.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2017/0190925).
 	Wu et al. discloses a transparent conducting film comprising graphene nanoribbons (nanosheets) of uniform length and greater than about 90% purity ([0017]) (re claim 1).  Wu et al. also discloses that the graphene nanoribbons have uniform length of about 100 µm ([0017]) (re claim 3); the film has an optical transparency of greater than about 85% ([0055]) (re claim 5); a device comprising the transparent conducting film of claim 1, wherein the device is a display ([0056]) (re claims 14-15); a glass substrate ([0046]) is coated with the transparent conducting film of claim 1 (re claim 16); and a plastic substrate ([0053]) is coated with the transparent conducting film of claim 1 (re claim 18); and the transparent conducting film of Wu et al. is flexible since it comprises structure and material as claimed (re claims 17 & 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Advincula (2012/0164433).
 	Wu et al. discloses the invention substantially as claimed except for the purity being greater than about 99%.  Advincula discloses a transparent conducting film comprising graphene having a purity of greater than about 99% ([0245]).  It would have been obvious to one skilled in the art to modify the conducting film of Wu et al. to comprise graphene nanoribbons having a purity of greater than about 99% as taught by Advincula since it is commercially available and because of its high purity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.
 	Wu et al. discloses the invention substantially as claimed including the graphene nanoribbons being of fewer-layer of multi-layer graphene nanoribbons, but does not disclose 5 layers or less.  However, it would have been obvious to one skilled in the art to choose suitable number of layers in the graphene nanoribbons of Wu et al. to meet the specific use of the resulting film since it has been held that In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Claims 1, 5, 6, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2018/0247722) in view of Advincula.
 	Yang et al. discloses a transparent conducting film comprising graphene nanoribbons ([0042]) of uniform length (re claim 1), wherein the film has an optical transparency of greater than 85% and sheet resistance of less than about 100 ohms/sq ([0038]) (re claims 5-6), wherein the film further comprises a nanowire (re claims 9 and 13), and wherein the nanowire is comprised of Au or Ag (re claim 10).
 	Yang et al. does not disclose the graphene nanoribbons having a purity of greater than about 90% (re claim 1).  Advincula discloses a transparent conducting film comprising graphene nanoribbons having a purity of greater than about 90%.  It would have been obvious to one skilled in the art to use the graphene nanoribbons taught by Advincula for the nanoribbons of Yang et al. because it is commercially available and because of its high purity.
 	Re claim 12, Advincula discloses the film comprising graphene and carbon nanotubes ([0007], [0010]).  It would have been obvious to one skilled in the art to .

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (9388048) in view of Advincula.
 	Zhou et al. discloses a transparent conducting film comprising graphene nanoribbons (abstract) of uniform length, wherein the film has a surface roughness of less than about 1 nm (col. 9, line 17).  Zhou et al. does not disclose the graphene nanoribbons having a purity of greater than about 90%.  Advincula discloses a transparent conducting film comprising graphene nanoribbons having a purity of greater than about 90%.  It would have been obvious to one skilled in the art to use the graphene nanoribbons taught by Advincula for the nanoribbons of Zhou et al. because it is commercially available and because of its high purity.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow et al. (2011/0088931) in view of Advincula.
Lettow et al. discloses a transparent conducting film comprising graphene nanoribbons of uniform length, wherein the film is doped with nitric acid ([0039]).  Lettow et al. does not disclose the graphene nanoribbons having a purity of greater than about 90%.  Advincula discloses a transparent conducting film comprising graphene nanoribbons having a purity of greater than about 90%.  It would have been obvious to one skilled in the art to use the graphene nanoribbons taught by Advincula for the nanoribbons of Lettow et al. because it is commercially available and because of its high purity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lettow et al. in view of Advincula as applied to claim 8 above, and further in view of Yang et al.
 	Claim 11 additionally recites the film further encapsulating a nanowire.  Yang et al. discloses a transparent conducting film encapsulating a nanowire.  It would have been obvious to one skilled in the art to include a nanowire as taught by Yang et al. in the conducting film of Lettow et al. to increase the film conductivity.

Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Wu teaches graphene nanosheets, and graphene nanosheets are different from graphene nanoribbons.  Examiner would disagree.  As broadly defined, "ribbon" is a flat piece of material.  Graphene nanosheet of Wu is a flat piece of material.  It also has the length as claimed.
 	Regarding the Advincula reference, Advincula is relied upon only to support the position of using graphene material having a purity of greater than 99%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847